Title: To George Washington from Henry Lee, 7 October 1793
From: Lee, Henry
To: Washington, George


          
            dear sir
            Richmond Octr 7th 93.
          
          you will suppose I apprehend that I am rather too solicitous for your possession of the
            aid of art in threshing out your crops of wheat, when the moment I have understood that
            the wheat mill will not be adopted by you, I should renew your attention to this subject
            by informing you, that two english farmers have just arrived here with a model of the
            machine invented in scotland for threshing out wheat.
          It is worked by wind water or horses—Two small horses usually as they say get out six
            bushels p. hour.
          I do not know what the expence of one of these machines will be, but presume not more
            than 100 dollars will be asked for one fitted for two horses—I have engaged one, when it
            is completed & proved to be useful by actual experiment, I will then if you choose procure one for mount vernon & send it to you by water. I
            have the honor to be sir with most affec. respect & regard your ob. st
          
            Henry Lee
          
        